EXHIBIT 10.1

 

Magma

 

WARRANT AGREEMENT BETWEEN

 

MAGMA DESIGN AUTOMATION, INC.

 

AND

 

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

Cover Page



--------------------------------------------------------------------------------

SUMMARY OF TERMS

 

Mechanics of Issuing Warrant

 

•   Before the Warrant is signed, the following information must be completed:
Cover Page (name of issuing company), Page 1 (number of shares; date; name of
issuing company), Section 2(b)(ii) (capitalization), Section 8 (Notice), Section
9 (Governing Law), and Signature Page. In the Appendices, the following
information must be completed: Appendix A, Page 2 (Purchase Price) and Page 2
(number of Warrant Shares).

 

Term and Period of Exercisability

 

•   The Warrant is exercisable immediately and expires on the earlier of five
years from the date of issuance or immediately prior to a Change of Control of
Magma.

 

Method of Exercise

 

•   The Warrant may be exercised by payment of the Purchase Price in cash or by
a cashless, net-exercise provision.

 

Adjustments

 

•   The number of shares underlying the Warrant and the per share Purchase Price
of the Warrant will be adjusted for stock splits and the like but not any
antidilution adjustments.

 

Registration Rights

 

•   In the event that, after the first anniversary of the Warrant grant date (i)
the Company receives from IBM a notice of intent to exercise or net exercise the
Warrant (“Exercise Notice”), and (ii) at the time of receipt of such notice the
Company does not satisfy the requirements of Securities and Exchange Commission
(SEC) Rule 144(c), then the Company will file or cause to be filed with the SEC,
on or prior to the date that is ninety (90) days after the date of receipt of
such Exercise Notice, a registration statement on Form S-3 (or Form S-1, if a
Form S-3 shelf registration is unavailable to the company) to cover re-sales of
the Registrable Securities.

 

Transferability

 

•   Warrant and underlying shares are freely transferable, subject to compliance
with applicable securities laws.

 

Note: In the event of any inconsistency between (i) the terms and conditions set
forth in this Summary of Terms and (ii) the terms and conditions set forth in
the remainder of the Warrant Agreement, the terms and conditions set forth in
the remainder of the Warrant Agreement shall govern.

 

Summary of Terms



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

 

1.    Exercise and Expiration of Warrant    1 2.    Representations    2 3.   
Certain Agreements of the Company    3 4.    Adjustments    5 5.    Registration
Rights    5 6.    Mergers; Transfer of Assets    5 7.    Transfer, Exchange, and
Replacement    5 8.    Notices    6 9.    Governing Law, Jurisdiction and Venue
   7 10.    Miscellaneous    7      Appendix A — Definitions           Appendix
B — Adjustment Provisions           Appendix C — Registration Rights     

 

Table of Contents



--------------------------------------------------------------------------------

STOCK PURCHASE WARRANT

 

Neither this Warrant nor the Warrant Shares as defined herein have been
registered under the Securities Act of 1933, as amended or any applicable state
securities laws. Neither this Warrant nor the Warrant Shares may be sold or
transferred in the absence of such registration or any exemption from such
registration.

 

Right to Purchase 500,000 Shares of Common Stock

 

Dated as of June 30, 2005

 

Magma Design Automation, Inc., a Delaware corporation (the “Company”), grants
International Business Machines Corporation, a New York corporation (“IBM” and
each of its successors and assigns, a “Holder”) a warrant (this “Warrant”) to
purchase the Warrant Shares at the Purchase Price. Capitalized terms not
otherwise defined have the definitions set forth in Appendix A.

 

1. Exercise and Expiration of Warrant.

 

(a) This Warrant is exercisable immediately and will expire upon the earlier of
the fifth anniversary of the date hereof or the last business day preceding the
effective date of a Change of Control. “Exercise Period” shall mean the period
of time between the date of issuance and the expiration of this Warrant in
accordance with the terms hereof. “Change of Control” shall mean a merger
involving the Company as a result of which the former stockholders of the
Company cease to own a majority of the voting stock of the surviving or
acquiring company or the parent thereof.

 

(b) This Warrant may be exercised during the Exercise Period by the Holder, in
whole or in part, by delivering this Warrant to the Company with payment of the
Purchase Price in U.S. dollars. In lieu of such cash payment, the Holder may
also exercise the Warrant by delivery to the Company of a written notice of an
election to effect a cashless exercise for all remaining Warrant Shares pursuant
to this Section 1(b) (“Cashless Exercise”). To effect a Cashless Exercise, the
Holder will surrender this Warrant for that number of shares of Common Stock
determined by multiplying the full number of remaining Warrant Shares by a
fraction, the numerator of which shall be the positive difference between (i)
the then current Market Price of a share of the Common Stock on the date of
exercise and (ii) the Purchase Price, and the denominator of which shall be the
then current Market Price per share of Common Stock. In the event that this
Warrant is not exercised in full immediately prior to the end of the Exercise
Period and at such time the then current Market Price of a share of the Common
Stock is greater than the Purchase Price, this Warrant shall be deemed
automatically exercised as to the remaining Warrant Shares at such time by
Cashless Exercise without the delivery of any written notice from the Holder.

 

1



--------------------------------------------------------------------------------

(c) Upon exercise of this Warrant, the Company will issue to the Holder (i) a
certificate or certificates for the number of full Warrant Shares to which the
Holder shall be entitled upon such exercise plus the value of any fractional
share to which the Holder would otherwise be entitled, and (ii) in case such
exercise is in part only, a new warrant or warrants representing the remaining
Warrant Shares.

 

(d) Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant
shall have been surrendered pursuant to Section 1(b).

 

2. Representations.

 

(a) By the Holder. The Holder represents and warrants to the Company as follows:

 

(i) It is an “accredited investor” within the meaning of Rule 501 of the
Securities Act. This Warrant is acquired for the Holder’s own account for
investment purposes and not with a view to any offering or distribution within
the meaning of the Securities Act and any applicable state securities laws. The
Holder has no present intention of selling or otherwise disposing of the Warrant
or the Warrant Shares in violation of such laws; and

 

(ii) The Holder has sufficient knowledge and expertise in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Company. The Holder understands that this investment involves a high
degree of risk and could result in a substantial or complete loss of its
investment. The Holder is capable of bearing the economic risks of such
investment.

 

The Holder acknowledges that the Company has indicated that the Warrant and the
Warrant Shares have not been registered under the Securities Act by reason of
their issuance in a transaction exempt from the registration requirements
thereof, and that the Warrant Shares will bear a legend stating that such
securities have not been registered under the Securities Act and may not be sold
or transferred in the absence of such registration or an exemption from such
registration.

 

(b) By the Company. The Company represents and warrants that:

 

(i) It (A) is a corporation duly organized, validly existing and in good
standing under the laws of the state of its organization, (B) has all requisite
power and authority to conduct its business as now conducted and as presently
contemplated and to consummate the transactions contemplated hereby and (C) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

(ii) The Company’s report on Form 10-K filed on June 14, 2005 accurately reports
the Company’s outstanding shares of Common Stock as of May 31, 2005 as being
33,588,468. Such Form 10-K further accurately reports that, as of March 31,
2005, the Company

 

2



--------------------------------------------------------------------------------

had outstanding options to purchase 9,990,580 shares of Common Stock and
convertible subordinated notes which were then convertible into 6,562,000 shares
of Common Stock. The Company currently has no shares of Preferred Stock
outstanding.

 

(iii) The execution, delivery and performance by the Company of this Warrant (A)
has been duly authorized by all necessary corporate action, (B) does not and
will not contravene the Company’s charter or bylaws or any other organizational
document and (C) does not and will not contravene any applicable law or any
contractual restriction binding on or otherwise affecting the Company or any of
its properties or result in a default under any agreement or instrument to which
the Company is a party or by which the Company or its properties may be subject.

 

(iv) This Warrant has been duly executed and delivered by the Company, and is a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, moratorium and other laws affecting the rights of
creditors generally and general principles of equity.

 

(v) Assuming the accuracy of the representations made by the Holder in Section
2(a) hereof, no authorization, consent, approval, license, exemption or other
action by, and no registration, qualification, designation, declaration or
filing with, any governmental authority is or will be necessary in connection
with the execution and delivery by the Company of this Warrant, the issuance by
the Company of the Warrant Shares, the consummation of the transactions
contemplated hereby, the performance of or compliance with the terms and
conditions hereof, or to ensure the legality, validity, and enforceability
hereof.

 

(vi) The Company has reserved solely for issuance and delivery upon the exercise
of this Warrant, such number of duly authorized but unissued shares of Common
Stock to provide for the exercise in full of this Warrant.

 

(vii) Neither the Company, nor any of its Affiliates, nor any person acting on
its or their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would require registration, or the filing of a prospectus qualifying the
distribution, of this Warrant being issued hereby under the Securities Act or
cause the issuance of this Warrant to be integrated with any prior offering of
securities of the Company for purposes of the Securities Act.

 

3. Certain Agreements of the Company. The Company agrees as follows:

 

(a) Shares to be Fully Paid. All Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be validly issued, fully paid, and
nonassessable and free from all taxes, liens, claims and encumbrances.

 

(b) Authorization and Reservation of Shares. During the Exercise Period, the
Company shall have duly authorized a sufficient number of shares of Common
Stock, free from preemptive

 

3



--------------------------------------------------------------------------------

rights and from any other restrictions imposed by the Company without the
consent of the Holder, to provide for the exercise in full of this Warrant. The
Company shall at all times during the Exercise Period reserve and keep available
out of such authorized but unissued shares of Common Stock such number of shares
to provide for the exercise in full of this Warrant.

 

(c) Listing. In connection with the Holder’s exercise of Registration Rights
hereunder, the Company shall use its best efforts to promptly secure the listing
of the shares of Common Stock issuable upon exercise of this Warrant upon each
national securities exchange or automated quotation system, if any, upon which
shares of Common Stock are then listed or become listed (subject to official
notice of issuance upon exercise of this Warrant) and shall maintain such
listing for so long as any other shares of Common Stock shall be so listed.

 

(d) Certain Actions Prohibited. The Company will not, by amendment of its
charter or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the Holder of this
Warrant in order to protect the exercise privilege of the Holder of this Warrant
against dilution or other impairment, consistent with the tenor and purpose of
this Warrant.

 

(e) Successors and Assigns. Except as expressly provided otherwise herein, this
Warrant will be binding upon any entity succeeding to the Company by merger,
consolidation, or acquisition of all or substantially all of the Company’s
assets.

 

(f) Blue Sky Laws. The Company shall, on or before the date of issuance of any
Warrant Shares, take such actions as the Company shall reasonably determine are
necessary to qualify the Warrant Shares for, or obtain exemption for the Warrant
Shares for, sale to the Holder of this Warrant upon the exercise hereof under
applicable securities or “blue sky” laws of the states of the United States, and
shall provide written evidence of any such action so taken to the Holder of this
Warrant prior to such date; provided, however, that the Company shall not be
required to qualify as a foreign corporation or file a general consent to
service of process in any such jurisdiction.

 

(g) Rule 144 Reports. For so long as the Company remains subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, but only for
so long as the Company remains so subject, the Company shall take all actions
reasonably necessary to enable the Holder to sell the Registrable Securities
without registration under the Securities Act within the limitations of the
exemptions provided by Rule 144 under the Securities Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC, including filing on a timely basis all reports required to be filed
by the Exchange Act in order to permit resales under Rule 144. Upon the request
of the Holder, the Company shall deliver to the Holder a written statement as to
whether it has complied with such requirements.

 

4



--------------------------------------------------------------------------------

4. Adjustments. The Purchase Price and the number of Warrant Shares may be
adjusted from time to time as set forth in Appendix B.

 

5. Registration Rights. In the event that, after the first anniversary of the
date of this Warrant (i) the Company receives from the Holder a notice of intent
to exercise or net exercise the Warrant (“Exercise Notice”), and (ii) at the
time of receipt of the Exercise Notice the Company does not then satisfy the
requirements of Securities and Exchange Commission (“SEC”) Rule 144(c) in
accordance with Section 3(g) of this Warrant (such circumstance the
“Registration Rights Triggering Event”), then this Warrant shall have the
Registration Rights set forth in Appendix C. Notwithstanding anything to the
contrary contained herein (including in Appendix C), the Holder agrees not to
exercise any of the registration rights set forth in Appendix C at any time that
it is able to sell all of its Registrable Securities pursuant to Rule 144 of the
Securities Act in any three (3) month period.

 

6. Mergers; Transfer of Assets. If there shall occur any capital reorganization
or reclassification of the Company’s Common Stock (other than a subdivision or
combination as provided for in paragraph (a) of Appendix B), or any
consolidation or merger of the Company with or into another corporation (other
than a Change of Control), or a transfer of all or substantially all of the
assets of the Company, then, as part of any such reorganization,
reclassification, consolidation, merger or sale, as the case may be, lawful
provision shall be made so that the Holder of this Warrant shall have the right
thereafter to receive upon the exercise hereof the kind and amount of shares of
stock or other securities or property which such Holder would have been entitled
to receive if, immediately prior to any such reorganization, reclassification,
consolidation, merger or sale, as the case may be, such Holder had held the
number of shares of Common Stock which were then purchasable upon the exercise
of this Warrant. In any such case, appropriate adjustment (as reasonably
determined in good faith by the Board) shall be made in the application of the
provisions set forth herein with respect to the rights and interests thereafter
of the Holder of this Warrant, such that the provisions set forth herein shall
thereafter be applicable, as nearly as is reasonably practicable, in relation to
any shares of stock or other securities or property thereafter deliverable upon
the exercise of this Warrant.

 

7. Transfer, Exchange, and Replacement

 

(a) Transferability.

 

(i) The Holder covenants not to transfer this Warrant or the Warrant Shares
except in compliance with this Section 7(a). Subject to compliance with the
transfer restrictions set forth in clause (ii) of this Section 7(a), this
Warrant, the Warrant Shares and the rights granted to the Holder hereof are
freely transferable, in whole or in part, upon surrender of this Warrant,
together with an assignment form, at the office or agency of the Company
referred to in Section 8 below.

 

(ii) The Holder shall not effect any transfer except pursuant to a transaction
either registered, or exempt from registration, under the Securities Act. Prior
to any transfer in reliance

 

5



--------------------------------------------------------------------------------

upon an exemption from such registration other than Rule 144 of the Securities
Act, the Holder shall provide to the Company an opinion letter from counsel to
the Holder (which counsel may include in-house counsel), reasonably satisfactory
to the Company, opining that such transfer does not require registration under
the Securities Act. The transferee, by acceptance of this Warrant, acknowledges
that it takes such warrant subject to the terms and conditions hereof. Until due
presentment for registration of transfer on the books of the Company, the
Company may treat the registered Holder hereof as the owner hereof for all
purposes, and the Company shall not be affected by any notice to the contrary.

 

(b) Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Holder hereof at the office or
agency of the Company referred to in Section 8 below, for new warrants of like
tenor of different denominations representing in the aggregate the right to
purchase the number of shares of Common Stock which may be purchased hereunder,
each of such new warrants to represent the right to purchase such number of
shares as shall be designated by the Holder hereof at the time of such
surrender.

 

(c) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver, in lieu thereof,
a new Warrant of like tenor.

 

(d) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange, or replacement as provided in this
Section 7, this Warrant shall be promptly canceled by the Company. The Company
shall pay all taxes (other than capital gains taxes incurred by Holder and
securities transfer taxes) and all other expenses (other than legal expenses, if
any, incurred by the Holder or transferees and the Purchase Price of this
Warrant) and charges payable in connection with the preparation, execution, and
delivery of warrants pursuant to this Section 7. The Company shall indemnify and
reimburse the Holder of this Warrant for all costs and expenses (including legal
fees) incurred by such Holder in connection with the enforcement of its rights
hereunder.

 

(e) Warrant Register. The Company shall maintain, at its principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the Holder hereof), a register for this Warrant, in which the Company
shall record the name and address of the person in whose name this Warrant has
been issued, as well as the name and address of each transferee and each prior
owner of this Warrant.

 

8. Notices. Any notices required or permitted to be given under the terms of
this Warrant shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier or by confirmed telecopy, and
shall be effective five days after being placed in the mail, if mailed, or upon
receipt or refusal of receipt, if delivered personally or by courier, or by
confirmed telecopy, in each case addressed to a party. The addresses for such
communications shall be:

 

If to the Company:

--------------------------------------------------------------------------------

 

If to IBM:

--------------------------------------------------------------------------------

Magma Design Automation, Inc.

5460 Bayfront Plaza

Santa Clara, California 95054-3600

 

IBM Credit Corporation

North Castle Drive

Armonk, New York 10504

 

6



--------------------------------------------------------------------------------

If to any other Holder, at such address as such Holder shall have provided in
writing to the Company, or at such other address as any Holder furnishes by
notice given in accordance with this Section 8.

 

9. Governing Law; Jurisdiction and Venue. This Warrant shall be governed by the
laws of the State of New York, without regard to conflicts or choice of law
rules or principles. Each of the Company and the Holder submits to the exclusive
jurisdiction and venue of the federal and state courts of New York, County of
Westchester, (which shall be exclusively used if Company sues Holder) or
California (which shall be exclusively used if Holder sues the Company) to
resolve all issues that may arise out of or relate to this Warrant. The parties
waive any right to a jury trial.

 

10. Miscellaneous.

 

(a) Amendments. This Warrant and any provision hereof may only be amended by an
instrument in writing signed by the Company and all Holders hereof.

 

(b) U.S. Dollars. All references in this Warrant to “dollars” or “$” shall mean
the U.S. dollar.

 

(c) Fractional Shares. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares, but shall make an adjustment
therefor in cash on the basis of the fair market value per share of Common
Stock, as determined in good faith by the Board.

 

(d) Descriptive Headings. The descriptive headings of the several sections of
this Warrant are inserted for purposes of reference only, and shall not affect
the meaning or construction of any of the provisions hereof.

 

(e) Business Day. For purposes of this Warrant, the term “business day” means
any day, other than a Saturday or Sunday or a day on which banking institutions
in New York, New York or the city and state provided in Section 8 hereof for
notices to the Company, are authorized or obligated by law, regulation or
executive order to close.

 

(f) Counterparts. This agreement may be executed in counterparts, and any such
executed counterpart shall be, and shall be deemed to be, an original
instrument.

 

7



--------------------------------------------------------------------------------

(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, it shall be deemed replaced with a valid and enforceable
provision, which comes as close as possible to the economic purpose of the
invalid, void or unenforceable provision, and the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

 

(h) Successors and Assigns. This Agreement shall be binding on, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns, including all Holders.

 

(i) Survival. The representations, warranties and covenants made by the parties
hereto shall survive the execution and delivery of this Agreement.

 

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Warrant as of the date
first written above.

 

MAGMA DESIGN AUTOMATION, INC.

 

By:  

/s/ Gregory C. Walker

--------------------------------------------------------------------------------

Name:   Gregory C. Walker Title:   Senior Vice President – Finance and Chief
Financial Officer INTERNATIONAL BUSINESS MACHINES CORPORATION By:  

/s/ David L. Johnson

--------------------------------------------------------------------------------

Name:   David L. Johnson Title:   VP Corporate Development

 

 

9



--------------------------------------------------------------------------------

APPENDIX A — DEFINITIONS

 

“Affiliate” shall mean any entity directly or indirectly controlled by,
controlling or under common control with another entity.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cashless Exercise” shall have the meaning specified in Section 1(b) of the
Warrant.

 

“Company” shall have the meaning specified in the initial paragraph of the
Warrant.

 

“Common Stock” shall mean the common shares of the Company.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exercise Period” shall have the meaning specified in Section 1(a) of the
Warrant.

 

“Holder” shall have the meaning specified in the initial paragraph of the
Warrant.

 

“IBM” shall have the meaning specified in the initial paragraph of the Warrant.

 

“Market Price” shall mean the following: (i) the average of the closing sale
prices for the shares of Common Stock as reported on the principal trading
exchange or the Nasdaq National Market for the Common Stock for the five (5)
consecutive trading days immediately preceding such date, or if no sale price is
so reported for such period, the last bid price for such period, or (ii) if the
foregoing does not apply, the last sale price of such security in the
over-the-counter market on the pink sheets or bulletin board for such security
on the last trading day immediately preceding such date, or if no sale price is
so reported for such security, the average of the last bid and ask price for
such security on the last trading day immediately preceding such date, or (iii)
if market value cannot be calculated as of such date on any of the foregoing
bases, the Market Price shall be the fair market value as reasonably determined
by an nationally known investment banking firm selected by the Company, with the
costs of the appraisal to be borne by the Company.

 

“Person” or “person” shall mean all natural persons, corporations, business
trusts, associations, companies, partnerships, joint ventures, governments,
agencies, political subdivisions and other entities.

 

Appendix A - Definitions

1



--------------------------------------------------------------------------------

“Purchase Price” shall mean $4.73, or $4 less than the closing market price of
the Common Stock on the day immediately preceding the date hereof (i.e., $8.73
per share of Common Stock), as may be adjusted from time to time pursuant to
Appendix B.

 

“Registrable Securities” shall mean the Warrant Shares issued or issuable with
respect to the Warrant.

 

“Registration Expenses” shall mean all expenses incident to the Company’s
performance of or compliance with the registration provisions of Appendix C
herein, including without limitation (i) all fees and expenses of compliance
with federal securities and state securities laws; (ii) all U.S. Securities and
Exchange Commission and state securities laws filing fees; (iii) all printing
expenses; (iv) all fees and disbursements of counsel for the Company; and (v)
all fees and disbursements of accountants of the Company, but excluding (i)
underwriter’s discounts relating to securities sold by the Selling Holder; (ii)
filings made with the NASD and counsel fees in connection therewith; and (iii)
reasonable fees and disbursements of counsel for the Selling Holder.

 

“Registration Rights” shall mean the registration rights set forth in Appendix
C.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Selling Holder” shall have the meaning specified in Appendix C(b)(ii) of the
Warrant.

 

“Warrant” shall have the meaning specified in the initial paragraph of the
Warrant.

 

“Warrant Shares” shall mean 500,000 shares of Common Stock, as may be adjusted
from time to time pursuant to Appendix B.

 

 

Appendix A - Definitions

2



--------------------------------------------------------------------------------

APPENDIX B — ADJUSTMENT PROVISIONS

 

(a) Recapitalizations. If outstanding shares of the Company’s Common Stock shall
be subdivided into a greater number of shares or a dividend in Common Stock
shall be paid in respect of Common Stock, the Purchase Price in effect
immediately prior to such subdivision or at the record date of such dividend
shall simultaneously with the effectiveness of such subdivision or immediately
after the record date of such dividend be proportionately reduced. If
outstanding shares of Common Stock shall be combined into a smaller number of
shares, the Purchase Price in effect immediately prior to such combination
shall, simultaneously with the effectiveness of such combination, be
proportionately increased. See also paragraph (b) of this Appendix B
(“Adjustment in Number of Warrant Shares”).

 

(b) Adjustment in Number of Warrant Shares. When any adjustment is required to
be made in the Purchase Price, the number of Warrant Shares purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(i) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Purchase Price
in effect immediately prior to such adjustment, by (ii) the Purchase Price in
effect immediately after such adjustment.

 

(c) Certificate of Adjustment. When any adjustment is required to be made
pursuant to this Appendix B, the Company shall promptly mail to the Holder a
certificate setting forth the Purchase Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment. Such certificate
shall also set forth the kind and amount of stock or other securities or
property into which this Warrant shall be exercisable following such adjustment.

 

(d) Other Notices. In case at any time:

 

(i) the Company shall declare any dividend upon the Common Stock payable in
shares of stock of any class or make any other distribution (other than
dividends or distributions payable in cash out of retained earnings consistent
with the Company’s past practices with respect to declaring dividends and making
distributions) to the holders of the Common Stock;

 

(ii) the Company shall offer for subscription pro rata to the holders of the
Common Stock any additional shares of stock of any class or other rights;

 

(iii) there shall be any capital reorganization of the Company, or
reclassification of the Common Stock, or consolidation or merger of the Company
with or into, or sale of all or substantially all of its assets to, another
corporation or entity; or

 

(iv) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

 

then, in each such case, the Company shall give to the Holder (a) notice of the
date on which the books of the Company shall close or a record shall be taken
for determining the holders of

 

Appendix B – Adjustment Provisions

1



--------------------------------------------------------------------------------

Common Stock entitled to receive any such dividend, distribution, or
subscription rights or for determining the holders of Common Stock entitled to
vote in respect of any such reorganization, reclassification, consolidation,
merger, sale, dissolution, liquidation or winding-up and (b) in the case of any
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, notice of the date (or, if not then known, a
reasonable estimate thereof by the Company) when the same shall take place. Such
notice shall also specify the date on which the holders of Common Stock shall be
entitled to receive such dividend, distribution, or subscription rights or to
exchange their Common Stock for stock or other securities or property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation, or winding-up, as the case may be. Such notice
shall be given at least thirty (30) days prior to the record date or the date on
which the Company’s books are closed in respect thereto. Failure to give any
such notice or any defect therein shall not affect the validity of the
proceedings referred to in clauses (i), (ii), (iii) and (iv) above.

 

(e) Certain Events. If, at any time during the Exercise Period, any event occurs
of the type contemplated by the adjustment provisions of this Appendix B but not
expressly provided for by such provisions, the Company will give notice of such
event, and the Board will make an appropriate adjustment in the Purchase Price
and the number of shares of Common Stock acquirable upon exercise of this
Warrant so that the rights of the Holder shall be neither enhanced nor
diminished by such event.

 

 

Appendix B – Adjustment Provisions

2



--------------------------------------------------------------------------------

APPENDIX C — REGISTRATION RIGHTS

 

(a) Registration. Upon the occurrence of the Registration Rights Triggering
Event:

 

(i) The Company will file or cause to be filed with the Securities and Exchange
Commission on or prior to the date that is ninety (90) days after the date of
the Exercise Notice a registration statement on Form S-3 (or Form S-1, if a Form
S-3 shelf registration is unavailable to the Company) (the “Registration
Statement”) to cover re-sales of the Registrable Securities. The Company shall
use its reasonable best efforts to (x) cause such Registration Statement to be
declared effective as soon as practicable thereafter, (y) to keep such
Registration Statement continuously effective, supplemented and amended to the
extent necessary to comply with the provisions of the Securities Act with
respect to the disposition of all the Registrable Securities for a period ending
one year following the date of the Exercise Notice, and (z) to cause such
Registrable Securities to be qualified in such jurisdictions as the Holder may
reasonably request.

 

(ii) Notwithstanding anything herein to the contrary, in the event of a material
development or transaction, or the occurrence of a material event, affecting the
Company that has not yet been publicly disclosed, the Company shall determine in
good faith that it would not be in the best interest of the Company to make such
disclosure at such time, the Company may so notify the Holder of Registrable
Securities (such notice being referred to herein as a “Deferral Notice”) and
shall thereafter be entitled to defer preparing and furnishing such supplement
or amendment until such time as the Company determines such disclosure should be
made, at which time it shall so notify such Holder and shall prepare and furnish
to such Holder any such supplement or amendment as may then be required.
Following receipt of any supplement or amendment to any prospectus, the Holder
of Registrable Securities shall deliver such amended, supplemental or revised
prospectus in connection with any offers or sales of Registrable Securities, and
shall not deliver or use any prospectus not so amended, supplemented or revised.
Following receipt of a Deferral Notice, the Holder of Registrable Securities
shall not make any further sales of Registrable Securities pursuant to the
Registration Statement until such Holder receives such notice, and any such
amendment or supplement, from the Company, or until such Holder receives notice
from the Company that no such amendment or supplement is required.
Notwithstanding the foregoing, the Company may not suspend use by the Holder of
Registrable Securities of the Registration Statement for sales of such
Registrable Securities for a period exceeding thirty (30) days in any
consecutive twelve-month period.

 

(b) Indemnification.

 

(i) Indemnification by the Company. The Company agrees to indemnify and hold
harmless any Holder of Registrable Securities which has included Registrable
Securities in the Registration Statement, its officers, directors and agents and
each Person, if any, who controls such Holder within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act from and against any and
all losses, claims, damages, liabilities and expenses (including reasonable
attorneys’ fees and costs of investigation) arising out of or based upon any

 

Appendix C – Registration Rights

1



--------------------------------------------------------------------------------

untrue statement or alleged untrue statement of a material fact contained in any
registration statement or final prospectus relating to the Registrable
Securities or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or based upon any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, except insofar as such losses, claims,
damages, liabilities or expenses arise out of, or are based upon, any such
untrue statement or omission based upon information furnished in writing to
Company by the Holder of the Registrable Securities, or on such Holder’s behalf,
expressly for use therein; provided that with respect to any untrue statement or
omission made in any preliminary prospectus, the indemnity agreement contained
in this paragraph shall not apply to the extent that any such loss, claim,
damage, liability or expense results from the fact that a current copy of the
prospectus was not sent or given to the person asserting any such loss, claim,
damage, liability or expense at or prior to the written confirmation of the sale
of the Registrable Securities concerned if it is determined that it was the
responsibility of the Holder of such Registrable Securities to provide such
person with a current copy of the prospectus and such current copy of the
prospectus would have cured the defect giving rise to such loss, claim, damage,
liability or expense. The Company also agrees to indemnify any underwriters of
the Registrable Securities, their officers and directors and each person who
controls such underwriters on substantially the same basis as that of the
indemnification of the Holder of such Registrable Securities provided in this
section (b).

 

(ii) Indemnification by the Holder of Registrable Securities. The Holder of
Registrable Securities, to the extent it is selling Registrable Securities
(“Selling Holder”), agrees to indemnify and hold harmless the Company, its
directors and officers and each Person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the foregoing indemnity from the Company to
the Selling Holder, but only with respect to, and to the extent that,
information furnished in writing by the Selling Holder or on the Selling
Holder’s behalf expressly for use in any registration statement or final
prospectus relating to the Registrable Securities (or any amendment or
supplement thereto, or any preliminary prospectus) which contained an untrue
statement or alleged untrue statement of a material fact or omitted or allegedly
omitted to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading. Notwithstanding
anything to the contrary contained herein, the liability of the Holder hereunder
shall be limited to the proportion of any such loss, claim, damage, liability or
expense that is equal to the proportion that the public offering price of the
shares of Registrable Securities sold by the Holder bears to the total public
offering price of all securities sold in such offering. The Selling Holder also
agrees to indemnify and hold harmless the underwriters on substantially the same
basis of that of the indemnification of the Company provided in the preceding
subsection.

 

(c) Contribution. If the indemnification provided for in this Appendix C is
unavailable to the Company, the Selling Holder or the underwriters in respect of
any losses, claims, damages, liabilities, expenses or judgments referred to
herein, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities,
expenses and judgments (i) as between the Company and the Selling Holder on the
one hand and the underwriters on the

 

Appendix C – Registration Rights

2



--------------------------------------------------------------------------------

other, in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Selling Holder on the one hand and the
underwriters on the other from the offering of the Registrable Securities, or if
such allocation is not permitted by applicable law, in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company and the Selling Holder on the one hand and of the
underwriters on the other in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities, expenses or judgments, as
well as any other relevant equitable considerations and (ii) as between the
Company on the one hand and each Selling Holder on the other, in such proportion
as is appropriate to reflect the relative fault of the Company and of each
Selling Holder in connection with such statements or omissions, as well as any
other relevant equitable considerations. The relative benefits received by the
Company and the Selling Holder on the one hand and the underwriters on the other
shall be deemed to be in the same proportion as the total proceeds from the
offering (net of underwriting discounts and commissions but before deducting
expenses) received by the Company and the Selling Holder bear to the total
underwriting discounts and commissions received by the underwriters, in each
case as set forth in the table on the cover page of the prospectus. The relative
fault of the Company on the one hand and of each Selling Holder on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by such party, and the
party’s relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

The Company and the Holder agree that it would not be just and equitable if
contribution pursuant to this section were determined by pro rata allocation or
by any other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages, liabilities, expenses or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this section, no underwriter shall be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities underwritten by it and distributed to the
public were offered to the public exceeds the amount of any damages which such
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no Selling Holder
shall be required to contribute any amount in excess of the amount by which the
total price at which the Registrable Securities of such Selling Holder were
offered to the public exceeds the amount of any damages which such Selling
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(d) Registration Expenses and Enforcement.

 

Appendix C – Registration Rights

3



--------------------------------------------------------------------------------

(i) Registration Rights. The Company shall bear all Registration Expenses
incurred in connection with the Registration Rights.

 

(ii) Expenses of Registrant. The Company shall pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with any listing of the
securities to be registered on a securities exchange, and the fees and expenses
of any person, including special experts, retained by the Company.

 

(iii) Enforcement of Registration Rights. Notwithstanding anything to the
contrary contained herein, the Company hereby agrees that each Holder of
Registrable Securities shall be entitled to specific performance of the
registration rights hereunder, and that the Company shall pay any expenses,
including without limitation attorneys’ fees, in connection with the enforcement
by any Holder of such specific performance.

 

(e) Assignment of Registration Rights. Any of the rights of the Holders
hereunder, including the right to have the Company register Registrable
Securities pursuant to this Agreement, may be assigned by each Holder to any
transferee of all or any portion of this Warrant or the Registrable Securities
if: (i) the Holder agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company after such
assignment, (ii) the Company is furnished with written notice of (A) the name
and address of such transferee or assignee, and (B) the securities with respect
to which such registration rights are being transferred or assigned, (iii)
following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
and applicable state securities laws, and (iv) such transfer shall have been
made in accordance with the applicable requirements of this Warrant. The
transferee, by acceptance of the transfer of any registration rights hereunder,
acknowledges that it takes such rights subject to the terms and conditions
hereof. Upon any transfer of less than all of its Registrable Securities, the
Holder retains registration rights with respect to Registrable Securities held
by it.

 

(f) Exercise of Registration Rights. Notwithstanding anything to the contrary
contained herein, the Holder agrees not to exercise any of its registration
rights set forth in this Appendix C prior to the Registration Rights Triggering
Event or at any time thereafter that it is able to sell all of its Registrable
Securities under Rule 144 of the Securities Act in a single transaction without
exceeding the volume limitations or being subject to the notification
requirements thereunder.

 

Appendix C – Registration Rights

4